—Order, Supreme Court, Bronx County (Howard Silver, J.), entered on or about January 25, 2000, which, to the extent appealed from, granted defendant Colao’s CPLR 3211 motion to dismiss insofar as to dismiss plaintiff’s eleventh cause of action for fraudulent inducement as against him, unanimously affirmed, with costs.
In this consolidated action alleging, inter alia, breach of a shopping mall construction contract, the IAS Court properly dismissed plaintiff lessee/developer’s claim for fraudulent inducement as against general contractor York Hunter’s president defendant-respondent Colao. Plaintiff and defendant general contractor, York Hunter of New York, Inc., had entered into a letter agreement providing for, inter alia, York’s expedited completion of certain specified contractual work, along with the removal of certain liens, in consideration of plaintiff’s payment of $571,000 to York. Although plaintiff contends that this agreement was induced by Colao’s representation that the $571,000 payment would be used by York to pay subcontractors at the work site, the letter agreement fails to indicate that it was so induced and, moreover, the consolidated complaint fails to set forth sufficient factual allegations *96to support a fraud claim based upon a statement of future intention (see, Non-Linear Trading Co. v Braddis Assocs., 243 AD2d 107, 118). Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.